Case 1:18-cv-00462-MN Document 148 Filed 05/10/19 Page 1 of 2 PageID #: 3013



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 GAVRIELI BRANDS LLC, a California
 Limited Liability Company,

         Plaintiff,
                                                    C.A. No. 18-462-MN
                        v.

 SOTO MASSINI (USA) CORPORATION, a
 Delaware corporation; SOTO MASSINI
 S.R.L.S., an Italian limited company; and
 THOMAS PICHLER, an individual,

         Defendants.



 STIPULATION AND [PROPOSED] ORDER REGARDING POST-TRIAL BRIEFING


       The parties by and through their undersigned counsel hereby stipulate and agree, subject

to the Court’s approval, to the following deadlines and page-limitations for post-trial motions and

opening briefs:

       1.       Within forty-five (45) days of the date of entry of judgment by the Court, the parties

shall file all post-trial motions and opening briefs in support thereof.

       2.       The parties shall be limited to a maximum of thirty (30) total pages combined for

opening briefs per side (i.e., Plaintiff and Defendants) for all post-trial motions, no matter how

many such motions are filed.
Case 1:18-cv-00462-MN Document 148 Filed 05/10/19 Page 2 of 2 PageID #: 3014



Dated: May 10, 2019

Respectfully submitted,

MORGAN, LEWIS & BOCKIUS LLP                 STAMOULIS & WEINBLATT LLC

/s/ Amy M. Dudash                           /s/ Stamatios Stamoulis
John V. Gorman (#6599)                      Stamatios Stamoulis (#4606)
David W. Marston Jr. (#3972)                800 N. West Street, Third Floor
Amy M. Dudash (#5741)                       Wilmington, DE 19801
The Nemours Building                        (302) 999-1540
1007 North Orange Street, Suite 501         stamoulis@swdelaw.com
Wilmington, DE 19801
(302) 574-3000                              Attorney for Defendants
john.gorman@morganlewis.com                 Soto Massini (USA) Corporation, Soto Massini
david.marston@morganlewis.com               S.R.L.S., and Thomas Pichler
amy.dudash@morganlewis.com

Attorneys for Plaintiff
Gavrieli Brands LLC



                      SO ORDERED this __ day of May, 2019.


                                  _______________________________
                                  Honorable Maryellen Noreika
                                  United States District Judge




                                           2
